DETAILED ACTION

The following is a final office action is response to communications received on 08/15/2022.  Claims 15-19 & 22-36 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/15/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 states “wherein the intermediate section comprises a slot.”  As newly amended claim 15 states “wherein the intermediate section comprises a circumferential groove”, it is unclear what exact feature on the intermediate section could be interpreted as a slot (in addition to the groove of claim 15).  Paragraph [0030] teaches that the cylindrical component (206) can have a slot or groove configured to house a snap ring.  But it is unclear how the intermediate section could comprise both a groove and a slot.  Looking at Figures 1-9, it would appear that a circumferential groove in the intermediate section and a circumferential slot on the fixation element (not the intermediate section) would together house a snap ring to lock the two components together.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15, 17-19, 22-25, 28, 30-33, 35 & 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groh (US 2010)0217399).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    546
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    892
    media_image2.png
    Greyscale


Regarding Claim 15, Groh teaches a shoulder implant (10) configured for implantation within a glenoid of a patient [0008], the shoulder implant comprising: a cylindrical section (12) comprising an articulating surface (20) adapted to articulate with a complimentary component; an intermediate section (14) positioned medial to the cylindrical section, the intermediate section having a circular cross-sectional shape and an outer diameter smaller than an outer diameter of the cylindrical section (Fig 1), wherein the intermediate section comprises a circumferential groove (Fig 1A: 29); and a fixation element (30) positioned medial to the intermediate section and having a cylindrical shape and a circular outer diameter smaller than the outer diameter of the intermediate section (Fig 1).
Regarding Claim 17, Groh teaches wherein the fixation element (30) comprises a post or a peg.  
Regarding Claim 18, Groh teaches wherein the fixation element comprises one or more fins (i.e., threads on screw base).  
Regarding Claim 19, Groh teaches wherein the fixation element is coaxially aligned with a central axis of the shoulder implant (Fig 1).
Regarding Claim 22, Groh teaches wherein the groove (29) is configured to house a snap ring (18).  
Regarding Claim 23, as best understood (see 112 rejection supra), Groh teaches wherein the intermediate section comprises a slot (29, [0027]).  
Regarding Claim 24, as best understood (see 112 rejection supra), Groh teaches wherein the slot comprises a circumferential slot [0027].  
Regarding Claim 25, as best understood (see 112 rejection supra), Groh teaches wherein the slot is configured to house a snap ring (18).
Regarding Claim 28, Groh teaches wherein the shoulder implant is configured to be inset when implanted [0021]. 
Regarding Claim 30, Groh teaches wherein the articulating surface is convex (i.e., glenosphere) [0022].
Regarding Claim 31, Groh teaches wherein the cylindrical section, the intermediate section, and the fixation element each have a cylindrical shape (Fig 1).  
Regarding Claim 32, Groh teaches wherein the cylindrical section, the intermediate section, and the fixation element are coaxially aligned (Fig 1).  
Regarding Claim 33, Groh teaches wherein the implant further comprises an osteoinductive or osteoconductive surface [0025].  
Regarding Claim 35, Groh teaches wherein a thickness of the fixation element (30) is greater than a thickness of the intermediate portion (14).  
Regarding Claim 36, Groh teaches wherein a thickness of the fixation element (30) is greater than a thickness of the cylindrical section (12).
Claim(s) 15 & 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtney, Jr. et al. (US 9,545,311).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image3.png
    550
    601
    media_image3.png
    Greyscale

Regarding Claim 15, Courtney, Jr. teaches a shoulder implant (700) configured for implantation within a glenoid (12) of a patient, the shoulder implant comprising: a cylindrical section (702) comprising an articulating surface (shown) adapted to articulate with a complimentary component (Fig 1); an intermediate section (shown) positioned medial to the cylindrical section, the intermediate section (shown as the longitudinal distance between components 716) having a circular cross-sectional shape and an outer diameter smaller than an outer diameter of the cylindrical section (Figs 8-9B), wherein the intermediate section comprises a circumferential groove (shown as the groove/space between components 716); and a fixation element (shown) positioned medial to the intermediate section and having a cylindrical shape and a circular outer diameter smaller than the outer diameter of the intermediate section (Fig 9A-B).  
Regarding Claim 34, Courtney, Jr. teaches wherein the fixation element (shown)  is configured to facilitate bone ingrowth (Col 10: lines 24-26).
Claim(s) 15, 16, 27 & 29, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrer et al. (US 8,608,805).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image4.png
    533
    501
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    561
    626
    media_image5.png
    Greyscale

Regarding Claim 15, Forrer teaches a shoulder implant (11) configured for implantation within a glenoid of a patient (Col 6: lines 51-56), the shoulder implant comprising: a cylindrical section (shown) comprising an articulating surface (51) adapted to articulate with a complimentary component; an intermediate section (shown) positioned medial to the cylindrical section, the intermediate section having a circular cross-sectional shape (Fig 6) and an outer diameter smaller than an outer diameter of the cylindrical section (Figs 6-10), wherein the intermediate section comprises a circumferential groove (shown); and a fixation element (shown) positioned medial to the intermediate section and having a cylindrical shape and a circular outer diameter smaller than the outer diameter of the intermediate section (Figs 6-10).  
Regarding Claim 16, Forrer teaches wherein the cylindrical section (shown) is made of polyethylene (Col 6: lines 40-41).
Regarding Claim 27, Forrer teaches wherein the intermediate section (shown) comprises a peripheral edge, the peripheral edge (29) comprising a plurality of spaced apart radially inward indents (31).  

    PNG
    media_image6.png
    242
    386
    media_image6.png
    Greyscale

Regarding Claim 29, Forrer teaches wherein the articulating surface (15) is concave (Fig 8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer et al. (US 8,608,805). 
Regarding Claim 26, as set forth supra, Forrer discloses the invention substantially as claimed.  Further, as illustrated in at least Figs 6-10, Forrer appears to teach wherein the outer diameter of the intermediate section (shown) is 5-50% less than the outer diameter of the cylindrical section (shown).  However, Forrer does not specifically disclose wherein the outer diameter of the intermediate section is 5-50% less than the outer diameter of the cylindrical section.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the outer diameter of the intermediate section to 5-50% (or any percentage) less than the outer diameter of the cylindrical section in order to provide ample spacing for both the intermediate section and the cylindrical section to anchor within shell (13) while still providing the component’s requisite function.   Such a modification would involve a mere change in the size of a component, generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774